Citation Nr: 1109948	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board acknowledges that the October 2007 rating action addressed only the matter of PTSD.  However, a September 2007 VA examination included the examiner's recommendation to rule out an anxiety disorder, not otherwise specified.  Further, one of the Veteran's in-service stressors has been verified.  Thus, the Board finds that the issue of entitlement to service connection for a psychiatric disability other than PTSD is on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in which the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  

The issue of entitlement to service connection for a psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's reported in-service stressor [witnessing two aircrafts colliding] has been verified.  

2.  The Veteran does not have PTSD as a result of his verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A pre-decisional June 2005 letter fully satisfied the duty to notify provisions pertaining to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, this correspondence notified the Veteran of:  the information and evidence necessary to substantiate his service connection claim; which evidence, if any, he should obtained; and which evidence, if any, will be retrieve by VA.  

The Board acknowledges that the Veteran has not been informed of the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Importantly, however, as will be discussed in further detail in the following decision, the Board finds that service connection for PTSD is not warranted.  As service connection is not being granted, no rating or effective date will be assigned.  Thus, the Board finds no prejudicial to the Veteran in its adjudication of his appeal herein.  

Further, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.

The Veteran was afforded a pertinent VA examination in September 2007.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events.  Specifically, he reports two stressors which he believes caused his current disability-being the victim of a robbery in service and witnessing an aircraft accident (when two aircrafts collided) in service.  The Board acknowledges that the aircraft accident has been verified.  However, the Board finds no evidence of a current diagnosis of PTSD based on such confirmed stressors.  Accordingly, the Board finds that service connection for PTSD is not warranted.  

Treatment records from July 2002 show treatment for symptoms of a psychiatric disorder and a diagnosis of PTSD.  On examination, the Veteran reported his contention that the September 11, 2001 terrorist attacks triggered his memories of witnessing the plane crash in service and reported symptoms such as crying, fear, flashbacks and anxiety.  The examiner, a licensed social worker, noted normal mental status findings and diagnosed PTSD with problems related to social environment and primary support group.  

In September 2007, the Veteran was afforded a VA examination by a clinical neuropsychologist.  The examiner noted the Veteran's in-service stressors and post service symptomatology, the same stressors and symptoms reported to the 2002 examining licensed social worker, and found no evidence of PTSD on examination.  The VA examiner indicated that the Veteran did not display sufficient symptoms required for a diagnosis of PTSD.  He noted that, while the Veteran reported a few nightmares since the September 11, 2001 attacks, he did not report other criteria sufficient to warrant a frank diagnosis of PTSD.  For example, the examiner noted that the Veteran did not show or report a history of significant difficulty adapting in the aftermath of the plane crash he witnessed in service.  He further noted that, while the September 11, 2001 incident brought on anxiety and nightmares, the Veteran continued to function fairly well at home, at work, and socially.  Thus, the examiner concluded that the Veteran does not have PTSD.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Here, the Board finds the VA medical opinion of record to be the most probative in light of the complete evidence of record.  In this regard, the VA examination report was based on a thorough review of the claims file, to include the Veteran's contentions and complete medical history.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri, supra (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

Additionally, the VA examiner provided a complete rationale and discussion as to why the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  By contrast, the 2002 licensed social worker's report, which noted similar symptoms as described in the 2007 VA report, did not provide any rationale in support of the diagnosis.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Further, the VA examiner was a clinical neuropsychologist who based his findings on identical in-service stressors and similar symptomotology, as noted in the prior 2002 examination report rendered by a licensed social worker.  Thus, the Board affords greater weight to the opinion of a specialist, such as a clinical neuropsychologist, when the opinion is fully supported by the evidence of record and provides sound rationale.  

In this regard, the Board has considered the Veteran's argument that the 2007 VA examiner's opinion is inadequate because no psychiatric diagnosis was rendered.  In this regard, the examiner found insufficient evidence for a diagnosis of PTSD and recommended ruling out an anxiety disorder.  The Board acknowledges the Veteran's contention but finds the VA opinion adequate and highly probative because it was based on a thorough review of the Veteran's medical history, to include his in-service stressors, and provided supporting rationale.  Although the VA examiner did not review the treatment records from 2002, to include the finding of PTSD at that time, his findings were based on the same in-service stressors and symptomatology reported in the 2002 medical evaluation.  Thus, the probative value of the VA examiner's opinion has not been undermined.  Therefore, the 2007 VA examiner's medical opinion is the most probative of record and outweighs the 2002 examiner's opinion.

The Board notes that the existence of a current disorder is the cornerstone of a claim for VA compensation based on disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The most probative medical evidence of record shows no evidence of a diagnosis of PTSD.  Degmetich, 104 F.3d at 1333; Pond, 12 Vet. App. at 346 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  In this regard, the 2007 VA examiner found insufficient symptoms for a diagnosis of PTSD.  

In sum, the competent medical evidence of record supports the conclusion that the Veteran does not have PTSD.  In the absence of competent evidence of the claimed 

disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

As previously noted herein, the September 2007 VA examiner recommended ruling out a chronic anxiety disorder, not otherwise specified.  Also at that time, the examiner explained that, while the Veteran "did not show or report a history of significant difficulty adapting in the aftermath of the 1973 plane crash he witnessed until his exposure to the events of 9-11, . . . this brought on anxiety and nightmares."  As the claims folder contains no further competent evidence in this matter, the Board concludes that a remand of the issue of entitlement to service connection for a psychiatric disability other than PTSD is necessary.  Specifically, on remand, the Veteran should be accorded an appropriate VA examination to determine whether he does in fact have a chronic anxiety disorder associated with his active duty, including the verified in-service aircraft collision.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for a psychiatric disability other than PTSD.  


2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disability other than PTSD that he may have.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  

For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty (including the verified in-service aircraft collision in 1973).  Complete rationale should be given for all opinions.  

3.  Following completion of the above, adjudicate the issue of entitlement to service connection for a psychiatric disability other than PTSD.  If the decision remains adverse, the Veteran and his representative should be provided with supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  However, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


